Special issue No. 1 inquired of the jury whether "it has been the intention of W. L. Wilson at all times since his father's death to make his share of his father's estate his homestead." Special Issue No. 2 inquired whether "W. L. Wilson made improvements on any of the land in question with his own funds for the purpose of using such as his home." Thus only, if at all, *Page 324 
was submitted to the jury the essential issue of homestead. To such manner of submission the defendant duly objected. To the first question, the objection was "that same was not an ultimate issue"; that "an intention alone is not sufficient to effect the homestead status of the property in controversy in the absence of preparatory acts to make said property his homestead and comprehends the submission only of a piece-meal feature of the ultimate issue to be determined in this cause. The proper issue which should be submitted, if there is a necessity of the submission of any issue, being whether or not from a preponderance of the evidence the property in controversy is the homestead of the plaintiff."
The same objections were made applicable to special issue No. 2.
As to the action of the court in submitting said questions as issues, over the objection made, we said in our original opinion that "it was not prejudicial, and, if error, was not reversible error." In that conclusion the writer is now of the opinion we were in error.
I shall not discuss at any considerable length the question of whether it was error to submit the issue, or issues, in the form submitted, over the objections made. About that there would seem to be no ground for a difference of opinion. Judge Hickman's opinion in Hough v. Grapotte,127 Tex. 144, 90 S.W.2d 1090, 1091, would, alone, seem to be decisive. In that case it was argued that domicile is not an ultimate fact, but that the real ultimate fact issues are (1) residence and (2) intention of Galbraith to make the residence his home. The court's answer to that argument was: "The question has been many times determined contrary to this contention. Multiplicity of issues should be avoided and only those ultimate issues submitted which will form the basis of a judgment. The issues of residence and intention are merely elements of the controlling issue of domicile and were included in and disposed of by the answer to the more comprehensive issue." If a question of a person's domicile, as affected by his intention, is an ultimate issue of fact, the intention being but an element thereof, it would seem that a question of a person's homestead, as affected by his intention (as when the inquiry arises regarding property certainly once the home) or both intention and preparation (as when the inquiry arises as to property never physically occupied as a home), must be held to be the ultimate fact, and the "intention" or "intention and preparation" but the element or elements thereof.
In submitting a case to a jury upon special issues, is it error for the court to split up an issue and submit it in two or more questions calling for the finding of the several elements of the issue? In a particular case that may be convenient, and when no objection is made, there is an implied consent to such mode of procedure. Here, however, we must face the question as affected by full and constructive objections to such action. In City of Abilene v. Moore, Tex. Civ. App. 12 S.W.2d 604, 606, a negligence case, Judge Hickman, speaking for this court, said: "Where the combination of two facts is necessary to constitute negligence, and neither one of the facts stated alone would do so, it would not be required of the trial court that he single out each evidentiary fact and then group them himself after the jury had returned its answer. But where two facts must concur in order to constitute negligence, those facts should be grouped in order to have a finding on the ultimate issue, which is the negligence of the party." Cited as sufficient authority for the conclusion stated was the case of Fox v. Dallas Hotel Co., 111 Tex. 461,240 S.W. 517. By a strange quirk of misunderstanding the last named decision is, perhaps, the one most often cited as supporting propositions to the contrary. In St. Louis, S. F.  T. Ry. Co. v. Wilson, Tex.Com.App., 279 S.W. 808, 809, Fox v. Dallas Hotel Co., supra, was correctly interpreted and given an application making both cases direct authority in point upon the proposition that it is error to split up a single issue and submit the elements as separate issues. The court there also speaking of an issue of negligence said: "This manner of presenting the issue to the jury in the two questions was not only misleading, but was in violation of the statute, which requires that each fact issue be distinctly submitted. Article 2189, R.C.S. 1925."
Further authority is deemed unnecessary to establish these propositions: (1) that the ultimate issue in this case, which was submitted in two questions, was whether or not the property was the homestead of the plaintiff, and (2) the splitting of such issue and submitting it in two parts, constituted a violation of R S. 1925, Art. 2189, *Page 325 
requiring, among other things, that issues shall be submitted "distinctly."
The question which because of precedents to be found in decisions, is not so easy to determine, is whether, granting that there was error, may it properly be passed over as harmless? That question, as I view it, involves considerations affecting the very vitals of the principle of government by law. The law says that issues shall be submitted "distinctly." The law is violated by submitting one issue as two. Judgment of the court below (a ruling) was duly and seasonably invoked, to determine whether submitting a single issue as two was contrary to law. The ruling of the court, in response to the objection made, was of the nature of a judgment against the defendant. Defendant was put to the election of yielding to such erroneous judgment, or of seeking to have it reversed upon appeal, thereby incurring the hazard of liability for costs and expenses if he should fail. He has appealed and invoked the judgment of this court as to whether it is unlawful to submit one issue as two. We have said, in effect, it is unlawful, but since it does not appear to us that you have been injured, your appeal will avail you nothing.
Our action should be, I think, ruled by answer to the question: Does it appear affirmatively from the record beyond a reasonable doubt that appellant has not been injured? A violation of the law prescribing the procedure by which legal rights, or wrongs, are submitted to a court for adjudication is certainly of a nature reasonably calculated to cause injury. It is recognized that such is the test of material error; but when, by such test, it appears that an error is material the law raises a presumption of prejudicial effect. Bell v. Blackwell, Tex.Com.App., 283 S.W. 765; Williams v. Rodocker, Tex. Civ. App. 84 S.W.2d 556. Then it is that the rule becomes operative, that a reversal must result, unless it affirmatively appears beyond a reasonable doubt that it was not prejudicial to the party appealing.
Under such rule, it is true that the most material errors may sometimes be shown to have been harmless. It is necessary, however, that such showing be made from the record; as for example, where error has been committed in submitting issues of primary negligence but the record shows a fair unchallenged submission of issues of contributory negligence duly found against the appealing plaintiff.
If it be material error to submit a single issue as two issues, thus giving rise to the presumption of prejudicial effect, there is nothing in the record before us to show there was no prejudicial effect. That being undoubtedly true, then it must follow that if the error can properly be held to have been harmless, such conclusion must rest on the ground that the error was not material — that is, not reasonably calculated to prejudice any right of the parties and therefore not presumed to have done so.
This poses the question: Can a positive violation of the law governing the submission of issues to a jury ever properly be held to be immaterial, in the sense we are using that term? The answer, I think, should be "No." Such a proposition is contrary to elementary principles of justice. "Justice", it has been said, is "the rendering to every man his due; that end which ought to be reached in a case, by the regular administration of the principles of law involved as applied to the facts." 35 C.J. p. 434. It is to be observed from the definition, that justice is not the individual notion of the judge of what constitutes rendering what is due. On the contrary, "that end which ought to be reached in a case" is that reached only by the "regular administration of the principles of law involved as applied to the facts." The law declares that issues shall be submitted distinctly and separately. That was not done. Then it must follow that the end reached in this case, however right by other tests, was not reached by the test which justice requires, namely: "by the regular administration of the principles of law involved as applied to the facts."
Revised Statutes 1925, Art. 2197, in prescribing how communications may be made between judge and jury, is no more mandatory that communications may not be made in any other manner, than Art. 2189, in commanding that issues shall be submitted distinctly and separately, is mandatory that they shall not be submitted in any other way; yet, it has been held under the first named statute that when communications are made in any other way, then the error not waived and properly assigned requires a reversal. Texas Midland Ry. Co. v. Byrd, 102 Tex. 263, 115 S.W. 1163, 1164, 20 L.R.A., N.S., 429, 20 Ann.Cas. 137. In the case cited, it was said: "It seems to us *Page 326 
that in deciding this question we are not required to enter into a discussion of the question of how a conference between the judge and the foreman would have affected a verdict if at all." In Gerneth v. Galbraith-Foxworth Lumber Co., Tex.Com.App., 38 S.W.2d 775, it was held that a violation by the trial judge of said statute by communicating with the jury outside open court was reversible error regardless of the question of injury. Why single out one statutory provision and say that a violation of same, not waived, shall, regardless of any question of injury, require a reversal; but as to the violation of another statute equally mandatory in purport, since it does not occur to the court that prejudice could have resulted, say the error is harmless? It seems to me the court should consider that by the very existence of the law, it has been predetermined by the lawmaking department of the government that a violation will be prejudicial.
Texas is not without precedents which should constitute very impressive object lessons teaching the baneful consequences that may be expected to flow from judgments of the courts to the practical effect that the law may be violated with impunity. For example, we once had a system of pleading, the finest, perhaps, ever devised. Today the words of the statutes providing that system are the same, but without meaning or force. The system provided for two kinds of interlocutory judgments — one, the judgment of the court as to whether a pleading as a matter ofsubstance was sufficient to state a cause of action, or ground of defense; the other, the judgment of the court, whether a pleading as tomanner and form was sufficient to state a cause of action, or ground of defense. From the standpoint of preserving the system of pleading, a judgment upon a special exception was far more important than a judgment on general demurrer. A few times the truth has been perceived that a special exception or demurrer includes a general exception or demurrer. Warner v. Bailey, 7 Tex. 517; Snow v. Gallup, 57 Tex. Civ. App. 572,123 S.W. 222; Harris v. N. Parker  Son, Tex. Civ. App.23 S.W.2d 745. In the first case cited, the different functions of general demurrers and special exceptions were stated, and as to the former, the court said that the question which a general demurrer raises "is, whether the pleading demurred to, discloses the existence of any cause of action or ground of defence" and as to a special exception,"not only to question the existence of any cause of action, or groundof defence, but [in addition] to point out, particularly,wherein the pleading is defective." (Italics ours). The law laid down the requisites of a good pleading not only as to substance, but as to manner and form of stating it and furnished the means by which it could be enforced. Then some court not, perhaps, perceiving the true nature or importance of a special exception held, in effect, that although the lower court had erred in overruling a special exception, the error, not being waived, but being duly assigned upon appeal, was declared harmless. In so holding that court not so understanding, perhaps, but none-the-less certainly, set a precedent as supporting the proposition that although a party to a suit may duly invoke the judgment of the court as to whether his adversary's pleading is in manner and form sufficient to state a cause of action or ground of defense, as the case may be, and judgment is given that it is sufficient when, as a matter of law, it is not, yet such party may not incur the costs of appeal to have such erroneous decision of law reviewed, except upon the hazard that the appellate court, although agreeing that the judgment was contrary to law, may never-the-less refuse to correct it. Thus began the failure of the courts to enforce the laws of pleading, with the result that now the right of a party to have his adversary plead in proper manner or form is unenforcible.
Pretty much in like manner the law providing for the submission of special issues is for this reason with others being rendered ineffective to accomplish the purposes of the law. There is no common understanding by the Bench and Bar as to what constitutes an "issue" to be submitted to a jury.
If one issue having two elements may be submitted as two issues, then one issue having half a dozen elements may be submitted as a half a dozen issues. The defendant in such a case, where plaintiff's issues are so split, finds himself in the trial under the necessity to argue, not the deficiencies in the evidence to establish a single issue or the evidence which rebuts a single issue; but the deficiencies to establish six several issues or the evidence to rebut same. In my opinion the requirement of the law that issues be submitted *Page 327 
distinctly confers a legal right upon all parties to a lawsuit to have the issues submitted distinctly. The deprivation of such a right in the trial of a case by a properly invoked ruling of the court should itself alone be regarded as prejudicial.